341 S.W.3d 917 (2011)
William D. HOLDEN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95179.
Missouri Court of Appeals, Eastern District, Division Four.
June 7, 2011.
Mark A. Grothoff, Office of the Missouri Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Daniel N. McPherson, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J. and THOMAS L. RAY, Sp. J.

ORDER
PER CURIAM:
William Holden (Holden) appeals from the motion court's judgment, following an evidentiary hearing, denying his Rule 29.15 motion for post-conviction relief. After a jury trial, Holden was found guilty of failing to comply with the registration requirements for sexual offenders pursuant to Section 589.400, RSMo (2000)[1]. Specifically, the jury found that Holden failed to register with the sheriff's department within ten days of a change of address. The Supreme Court of Missouri affirmed Holden's conviction in State v. Holden, 278 S.W.3d 674 (Mo. banc 2009). Now appealing his post-conviction relief motion, Holden alleges he received ineffective assistance of counsel because trial counsel failed to investigate and present evidence of sex offender registration forms that did not include notice of the ten-day registration requirement after a change in address. Holden also claims the prosecutor engaged in prosecutorial misconduct for this failure and for misrepresenting to the jury that the notice was included on every form Holden signed. Finding no clear error in the motion court's rulings, we affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All subsequent statutory citations are to RSMo 2000, unless otherwise indicated.